GARDEN, JUDGE:
This claim was submitted for decision on the pleadings which consisted of claimant’s Notice of Claim and respondent’s Amended Answer. From these pleadings it would appear that in June of 1976, the claimants sold and delivered a quantity of heating oil to respondent’s Huttonsville Correctional Center, and on June 30, 1976, claimant invoiced respondent for the cost thereof in the amount of $3,040.00. Claimant seeks an award for the amount of the invoice and, in addition, interest thereon from June 14, 1976, the date of delivery of the last shipment of oil to respondent.
In respect to the interest claimed, the record fails to disclose the existence of any contract between the parties specifically providing for the payment of interest; thus, pursuant to Code 14-2-12, we are precluded from giving consideration thereto. Further, the respondent’s Amended Answer alleged that no funds were remaining in its appropriation at the close of fiscal year 1975-76 from which this claim could have been paid, and we must therefore refuse to make an award on the basis of our decision in Airkem Sales and Service, et al. v. Department of Mental Health, 8 Ct. Cl. 180 (1971).
Claim disallowed.